        Case 1:20-cv-01564-DAD-JLT Document 27 Filed 08/04/21 Page 1 of 1


1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA
9
10   MARK AGUILAR,                                    Case No.: 1:20-cv-01564 DAD JLT
11                 Plaintiff,                         ORDER DIRECTING THE CLERK OF COURT
12          v.                                        TO CLOSE THE CASE
                                                      (Doc. 26)
13   SPECTRUM BRANDS, INC., et al.,
14                 Defendants.
15
16          The parties have stipulated to the action being dismissed as to the named plaintiff with

17   prejudice and the putative class without prejudice. (Doc. 26) The Federal Rules of Civil Procedure

18   Rule 41 makes such stipulations effective immediately with further order of the Court. Wilson v.

19   City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is

20   DIRECTED to close this action.

21
22   IT IS SO ORDERED.

23      Dated:    August 4, 2021                             _ /s/ Jennifer L. Thurston
24                                                CHIEF UNITED STATES MAGISTRATE JUDGE

25
26
27
28
